IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT       United States Court of Appeals
                                                                    Fifth Circuit


                                No. 07-40058
                                                                  FILED
                                                               February 14, 2008

                                                             Charles R. Fulbruge III
                                                                     Clerk


In Re: VOLKSWAGEN OF AMERICA INC, a New Jersey Corporation;
VOLKSWAGEN AG, a foreign corporation organized under the laws of
Germany

                                                      Petitioners


                             - - - - -
Petition for Writ of Mandamus to the United States District Court
       for the Eastern District of Texas, Marshall Division
                             - - - - -

                 ON PETITION FOR REHEARING EN BANC
  (Opinion Order February 13, 2007, 5 Cir., 2007,_____F.3d_____)
             (Order on Panel Rehearing April 23, 2007,
                   5 Cir., 2007, _____F.3d_____)
  (Opinion Order October 24, 2007, 5 Cir., 2007, _____F.3d_____)

                           (February 14, 2008)

BEFORE:    JONES, Chief Judge, KING, JOLLY, DAVIS, SMITH, WIENER,
           BARKSDALE, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT,
           PRADO, OWEN, ELROD and SOUTHWICK, Circuit Judges.

BY THE COURT:

          A member of the Court in active service having requested

a poll on the petition for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the

court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of en

banc briefs.